DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,955,343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Kristian E. Ziegler on August 24, 2022. 

The application has been amended as follows:
Claim 1 (currently amended): A device, comprising:	
a reaction structure that forms a plurality of reaction recesses; and 
a device base positioned beneath the reaction structure, comprising: 
a sensor base;
a plurality of light sensors included in the sensor base;
dielectric material layers  stacked on the sensor base;
device circuitry electrically coupled to the light sensors to transmit data signals based on photons detected by the light sensors, wherein the device circuitry is provided within the dielectric material layers; 
a plurality of light guides with input regions that receive excitation light and light emissions from at least one corresponding reaction recess of the reaction recesses, each light guide extending into the device base toward at least one corresponding light sensor of the light sensors, and said light guides comprising at least one filter material that filters the excitation light and permits the light emissions to pass to the at least one corresponding light sensor; 
a liner layer extending over the device base and about the side surfaces of each light guide and positioned between each light guide and the device circuitry; and 
a protection layer extending about each light guide, where the protection layer is chemically inert with respect to a reaction solution that passes over the reaction structure.
Claim 18 (currently amended): A method, comprising: 
passing a reaction solution with a pH of less than or equal to about 5 or a pH greater than or equal to about 8 over a reaction structure of a biosensor, where the biosensor comprises: 
the reaction structure that forms a plurality of reaction recesses; and 
a device base positioned beneath the reaction structure, comprising: 
a sensor base;
a plurality of light sensors included in the sensor base;
dielectric material layers  stacked on the sensor base;
device circuitry electrically coupled to the light sensors to transmit data signals based on photons detected by the light sensors, wherein the device circuitry is provided within the dielectric material layers; 
a plurality of light guides with input regions that receive excitation light and light emissions from at least one corresponding reaction recess of the reaction recesses, each light guide extending into the device base toward at least one corresponding light sensor of the light sensors, and said light guides comprising at least one filter material that filters the excitation light and permits the light emissions to pass to the at least one corresponding light sensor; 
a liner layer extending over the device base and about the side surfaces of each light guide and positioned between each light guide and the device circuitry; and
a protection layer extending about each light guide, where the protection layer is chemically inert with respect to a reaction solution that passes over the reaction structure. 

Allowable Subject Matter
Claims 1-20 are allowed.
The examiner’s statement of reasons for allowance: the closest prior art, Zhong et al (US Publication 2016/0356715), teaches a device (referred to as a biosensor, see abstract), comprising:
a reaction structure (referred to as structure having a plurality of reaction sites in [0038]) that forms a plurality of reaction recesses (408) (see [0090]]), and at least one reaction site (414) (see [0090] and Figure 8) that generates light emissions in response to incident excitation light (401) after treatment with the reaction solution (which may contain oligonucleotides, see [0097-0098] and figure 7-8 wherein light emissions are directed by a light guide (462) towards a light sensor (440)) and
a device base (425) positioned beneath the reaction structure (see [0090] and figure 7 wherein the device base (425) is positioned beneath the reaction structure thereon) comprising:
a sensor base (which corresponds to sensor layer 431) (see Figure 8);
a plurality of light sensors (440) included in the sensor base (see [0090]);
device circuitry (see claim 1) electrically coupled to the light sensors (440) to transmit data signals based on photons detected by the light sensors (440), wherein the device circuitry is within a dielectric material layer (see claim 14 and [0097-0098]); 
a plurality of light guides (612) with input regions (620) that receive the excitation light (614) and the light emissions (616) from at least one corresponding reaction recess (408), the light guides (612) extending into the device base (425) through the dielectric material layer from the input regions (620) toward at least one corresponding light sensor (440), and said light guides (612) comprising at least one filter material (820) that filters the excitation light (614) and permits the light emissions (616) to pass to the at least one corresponding light sensor (440) (see claim 1). 
In addition, in the art of providing image sensor devices, Chien et al (US Publication 2015/0243805) teaches a semiconductor substrate 140 including an insulating liner layer 150 (see [0022]-[0023]). 
However, neither Zhong nor Chien teaches or fairly suggests that the plurality of reaction recesses contains a reaction solution with a pH of less than or equal to about 5 or a pH greater than or equal to about 8, as required by claim 18. Additionally, neither Zhong nor Chien teaches nor fairly suggests that the device comprises a liner layer extending over the device base and about the side surfaces of each light guide, wherein the device circuity is within a dielectric material layer (such as silicon dioxide); and a protection layer extending about each light guide wherein the protection layer is chemically inert with respect to the reaction solution, as required in claims 1 and 18. 
  As a result, claims 1 and 18 and the dependent claims 2-17 and 19-20 dependent thereon, all in accordance with patentability requirements, are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797